ORDER
The Court having considered the motion for remand and the opposition to and motion to strike and the motion for reason*455able expenses, including attorneys’ fees, it is this 6th day of May, 1997
ORDERED, by the Court of Appeals of Maryland, that the motion for remand and the motion for reasonable expenses be, and they are hereby, denied, and it is further
ORDERED that the judgment of the Circuit Court for Baltimore City be, and it is hereby, vacated and the case is remanded to the Circuit Court for Baltimore City with directions to vacate the administrative decision and to remand the case to the Office of Administrative Hearings for further proceedings in light of Borbon v. Motor Vehicle Administration, 345 Md. 267, 691 A.2d 1328 (1997); costs to be equally divided between the parties.